Case 2:18-cv-04947-JS Document 13 Filed 03/08/19 Page 1 of 7




      IIgIHXTI
                                 Case 2:18-cv-04947-JS Document 13 Filed 03/08/19 Page 2 of 7
                                                                                                                                                                               ON'IB   No   1   140-0020
U.S. Department of Justice
Bureau ofAlcohol. Tobacco. Firearms and Explosives                                                   Firearms Transaction Record

WARNINC: You nay not receive a firearm ifprohibited by Federal or Stat€ law. Thc inlormation you provide will be us€d to                                                      Traasferor's/Seller's
determine whether you are prohibited from recciving a firearm. Certain violetions ofthe Gun Control Act, l8 U.S.C. 921 et.                                                     Transaction Serial
seq., are punishable b! up to l0 )'ears imprisonment and/or up to a 5250,000 line.                                                                                              Nl.l,.,bet llf ant)

Read the Notices,lnstruclions, and Definitions on this form. Prepar€ in originalonly atthe licensed premises ("licefised Prcmises"
incluiles busihess tefiporqrily conducledfrom a qualifling gut shote ot evenl                    i
                                                                                    lhesarie Slole invhich lhe licensed premises is
/ocaled) utrless the transaction qualifics under l8 t.t.S.C. 922(c). -4ll entries must be hand$ritten in inh "PLEASE PRII\JT."
                                                    Section A -       \lust   Be Completed Personally              By fransf€re€/Bu)er
1. Transferee's/Buyer's Full Name (//agal rame contains an initial only, record "lO" after                         the   initial. Ano middle ilitialor      name, record "NMN".)
LastNa,me (lncludins sulFa (e.s., Jr, Sr, 11, 111)) Firsl Name                                                                             Middlc Nanle


2.   Clurrent State ofResidencc and Address (f;.S. Postal abbrcviations are acc€ptable. Cannot be a post office box.)
Number and Strecf Address                                           Ci1)                                                    Countv                                             Statc     Zll'Code




3.   Place    ofBinh                                                             4. Height           5.   Weight   6.    Sex               7. Binh   Date
U.S. City and State                    -oR-    Foreign Country                   It.                      (t.bs)    E       ulate          Month             l)ay
                                                                                 In                                 !       Female
8.   Social Securit) Number (Optional, but       vill   help   prewnt nisidenlilication.)            9.   Unique Personal Identification Number fUPINl ifapplicable /See
                                                                                                     Instructio s for Questioh 9.)
l0.a Ethnicity                    10.b. Rdce (In addition to elhnicily, selecl orre or more race in 10.b. Bolh 10.a and 10.b. ,nusl be a $wrcd.)
tr     Hispanic or Latino              !
                                       American lndiaa or AlaskaNative                      E
                                                                                   Black or African                         American  wtlt.                  E
tr    Not     rnic or LatiI]o          E a.i-                                               E
                                                                                   Native Hawaiian or Other Pacific lslander
ll. Answer the following questions by checking or marking "!es" ot "no" inthe boxes to the right oflhe questions                                                                            F.:T\h
a. Are you the actual transferee,/buyer ofthe firearm(s) listed on this fomr? ll'arning: You are not the actual tra nsferee/bu) er iflou are
   acquiring the firearm(s) on behalfofanother person. lfyou are not th€ actuel trrnsferee/buyer, the licensee cannot transfer the
   firearm(s) to you. Eiceplion: Iflou are picking up a repaired frearm(s) for another person, you are nol required to answer ) 1.a. and may
   proceed to question I l.b. (See lnslructions for Question I l.a.)
b. Are you under indictment or information in any court for a felo y, or any other crime for which                             the   judge could imprison you lor morc than one
                                                                                                                                                                                            l.l'
     year'l   (See   lnstructionsfor Question I l.b.)                                                                                                                                       tr lq
c.   Have you ever been convicted in any court ofa felony, or any other crime for which the judge could have imprisoned you for more than one year,
     even ifyou received a shorter sentence including probation? (See Instructionslbt Question I l-c.)                                                                                      tr lr
d. Arc you      a   fugitive fromjustice? fse? ftsr,"r ctions Jbr Q estionIl.d.)
e. Arc you an unlaufil user of. or addicted to, marijuana or any depressant, stimulant, narcotic drug, or any other controlled substance?
                                                                                                                                                                                            lr lr
   \l arning: The use or possession of marijuana remains unlawful under Federal law regardless ofrrhether it has been legalized or                                                                  tr
     decriminalized for m€dicinal or recreational purposes in the state where you reside,
f.   Have youever been adjudicated as a mental defective OR have you ever been committed to                             a   mental instifution? (See Instructionsfor Question


g.
h.
     IIave you been discharged from the Armed Iorces under dishonorable conditions?

     Are you subject to a court order restrainiflg you from harassing, stalking, or tkeatening your child or an intimate partner or child ofsuch partner?
                                                                                                                                                                                                   E
     (See   htstructionsfor Queslion I 1.h.)
i.   Have you ever been convicted in any court          ofa misdemeanor crime oJ'domestic violence'l (See Intlruclionslor Question I f.i.)
12.a. Country ofcitizenship: (Checvlist morc thanone, ifapplicable. Nationols ofthe United States may check U.S.A-)
                                                                                                                                                                                            EE
       f]     United States of Amei,ca    (L/.S.A.)             E     Other Country/Countttes (Specifu)
                                                                                                                                                                                                    No
12.b- Have you ever renounced your United States citizenship?                                                                                                                               tr tr
12.c. Are you an alien ill€gally or unlawfully in the United States?                                                                                                                        tr tr
l2.d.l . Are you       an alien who has been admitted     lo the United States under        a   nonimmigrant \isa2 (See Instructions for Q estion             1   2   -d-)                  tr tr
12.d.2. If "yes", do you fall within any ofthe exceptions staled in the instructions?                                                                                        tr             ! tr
13. Il')ou arc an alien. record )our U.S.-Issued Alien or AdInission number f/R#, tiSCIS#, or                           191+)

Previous Editions Are Obsolete                                               Transferec,/Buyer (bntinue lo \e\t Pagc
Page   I of6                                                               STAPLE I I,' PACES III]CO]!IT] S[P,{RAI'T:D                                                       ATI E-!om   4,171   (5300.9)
                              Case 2:18-cv-04947-JS Document 13 Filed 03/08/19 Page 3 of 7
I certifv that mr'Iln!$ €rs in Section ]\ arc true, corr€ct, rnd tomplete. I have readand understand the Noticcs, Instructions, and I)e linitions on ATI
Form ,1173. I understand that answering "yes'r to question I l.a. ifI am not the actual transferee/huyer is a crime punishable as a felony undcr
Federal lan,and may also violate State and/or local lalr. l understatrd thal a person rrho ans$ers "\'es" lo anl ofthe questions ll.b,through l l.i
                                                                                                                             rryes" to question 12.d.1. is
and/or 12.b. through 12.c. is prohibitcd from purchssing or receiving a fir€arm. I understand thataperson $ho ans*ers
prohibited from receiving or possessing a firearm, unless th€ person answers "yes, to question 12.d.2. and provides the documentrtion required in
18.c. I also understand that mtking an) false oral or lyritten statement, or exhibiting any false or misreprcscnted idcntification with respect to this
transaction, is a crime punishable as a felony undcr !-ederal la$, and may also violate Stste and/or local larr. I further understand lhat the repetitive
purchase offir€arms for the purpose ol resale for livelihood and profit rr ithout a Fedcral firearms license is a violation of Federal lr11. (See
I ttsltuctio
          ns lot Questiott 14.)

1,1. Transferee's/Buyer's Signature                                                                                                                           15. Ccrtilication Dalc


                                                               Section B -   \lust   Be Complctcd      By l ransferor/Scller
16. Type of fueam(s) to be translerred fcrecl or mark oll thal apply)l                             17- lftransler is at a qualiryinS 8un show or event:

     fl Handsun I            LongGun fl             Olher Firearm Utane. receirer. etc                 ame   ofFunction
                                or
                             (rules                 see lnslructrcnslor Queslton lO )
                             shotguns)                                                             City, Statc

18.a. Identification fe.g., Virginia Driver's license (fA DL) or other ralid gowrnmentissued photo idehtificatioh.) (See Instructions fot Question 18.a.)
lssuing Autho ty and Type ofldentification                unrber on ldenlilication                             Expiration Date of Ide ntiftcatior' lif any)
                                                                                                                                                            Day


18.b. SupplementalGovemment lssued DocUf,nentation (ifidentiJication document does not show current residence address) (See lnstructionsfor Question
         18.b.)

18.c. Exception to the Nonimmigrant Alien Prohibition: Ifthe transferee/buyer answercd "YES" to 12.d.2. the transferc seller must rccord the type of
      documentation showing the exception to the prohibition and anach a copy to this ATF Form 4173. (See lnstructions for Question 18.c.)


               Questions 19, 20, or 21 N{ust Be Completed Prior To The Transfer OfThe Firearm(s)                          /Se e   lnstrltctions   for   Questions   19. 2A   and 21.)
19.a. Date the transferee's,Suyer's identif ing infomation irl Section A was                       19.b. The NICS or State transaction number fy'plofided) \\iasl
      transmitted to NICS or the appropriate State agency:

          \'{on1h          I)av              Year


19.c. The response initially (first) provided by NICS or the appopriate State                      19.d. The following response(s) waVwere )ater received from NICS or the
         agency was:                                                                                         appropriate state agency:

          ! Proceed !                 Delayed                                                      !     Proceed                                         (date) E             Overtumed
          ! Denied                    [The   firearn(s)   may be transferred on
                                                                                                   !     Dcnied                                          (date)

          E Carcelled                                      ifstate law pernits (optionat)l         !     Cancelled                                       date)
                                                                                                   !     No response was provided within 3 business days.
                                                                                               I

19.e. (Conplete ifapplicable.) Aller the ltearm was transfen€d, the following response was received fromNICS orthe appropriate State agency on:

                                                           !      Proceed                !   Denied                     E    Cancelled
19.1. Ihe name and Brady identification number ofthc NICS examiner. (Optional)                           19.9. Name ofFFL Employee Completing NICS check (Optional)


                                                                             (number)

20             No NICS check was required because a background check was completed during the NFA approval process oIr the individual who                                    will receive
      tr       NFA firearm(s), as reflected on the approved NFA application. (See Instructions for Question 20-)
                                                                                                                                                                                            the


2t        No NICS check uas required because the transferce/buyer has a valid permit from the State where the transfer is to take place, rvhich qualifies as an
      1
      !   exemption to NIC\. t S?? I nrt r uct ions lor Ques rion 2 I -'
Issuing State and I'ermit Type                   Date oflssuance fdar],         Expiral,ion Date /i.l ant)                  Number /y'ar,
                                                                                                                                             lPermit
                                                    Section C -     IIust    Be   ('ompletcd Personally By Transfcrcc/Buyer
Ifthe ftansfer ofthe firearm(s)takes place on a different day liom the date that the transferee/buyer signed Section A, the transferee/buyer must complete
Section C immediately prior to the ransfer ofthe firearm(s). (See lnstructionsfor Question 22 and 23.)

I cerli thxt my answers to the questions in Section ,\ ofthis form are still 1rue, correct, ard compl€te.
22. Transferee's/Buyer's Signalure                                                                                                                23. Rccertification Date

                                                                'l mnsferorseller Continue to Ne\t Page
                                                            STAPLE IF PAGES BECONIE SEP,\RA'I'I'D                                                                     ATF E-Fom 4473 (5300.9)
Page 2    of6
                                  Case 2:18-cv-04947-JS Document 13 Filed 03/08/19 Page 4 of 7

                                   Sertion D - Must Be (lomplcted By l'ransferor/Scller Even lIThe Fircarm(s) is Not Transferred
                             24'                                       25.                                         26.                                         27.                            28.
     Manufacturer and lmporter (Aany) (Ifthe                          Model                                  Serial Number                         TyW (See lnstruclions                  Caliber or
     manuhcturer and importer are differenl,                     (lfDesignated)                                                                       fot   Queslion 27..)                  Gauge
           the FFL nust include bolh.)

 I

)


l
RLNIINDER - By thc Close of Business (lomplete ,\'l'F Form 3310.,1 For I\'lultipl€ Purchases of Ilandguns Within 5 Consecutive Business Days
29. TotalNumber ofFirearms Transferred /Pleose harulwrite                           by   printing e.g., zero, one, 30. Check ilany part ofthis tansaclion is a pa$n rcdemption
    hto, three, etc. Do nol use numerals.)                                                                               I    Line Number(s) From Question        2,1   Above
31. For Use by Licensee         (See htsttuctions    lor   Question   31   .)                                     32. Check ifthis tnnsaction    is to facilitate a private party transfer

                                                                                                                         J    6ee tnstructionsfor Question 32.)
33. Trade/cor'porale name and address oftransferor/seller and Federal Firearm License Number (Must contain at leastfrst three and                                       last   lw     digits of FFL
    Number X-XX-XXLW.) ( and stanp nay be used.)




                                         '[
                                            hc Pcrson l ransfcrring 'l he Firearm(s) Must (]omplete Questions i4-37.
                              Denied/Cancelled Tmnsactions, thc Person Who ('ompleted Scction B ]lust Complcte Questions J{-36.
                            Ior
I certify that: (l) I hav€ read and understand th€ \otices,lnstructions, and Definitions oD this ATF Form {,173; (2) the information recordcd in
Sections B and D is true, correct, and complete;.nd (3) this entire transaction record has b€en completed at my licensed business premises ("licensed
premises" includes business tempora-rily conducted from { qualilying gun show or event in the ssme Statc in which the licensed premises is locstcd)
unless this transaction has met the requirements oI l8 U.S.C.922(c). Unless this transactioD has been denied orcancelled,l further certifr on the
basis of-(l) the transferee's/buyer's responses in Sectiotr A (and Section C, ifapplicable); (2) m] verification ofthe id€ntification recorded in
question l8 (and my re-verification 4t the time of transfer, rrfSection C was cornpleled); and (3) State or local law applicable to the firearms business
   it is my belief that it is not unlawful for me to scll, d€liv€r, transport, or oth€rwis€ dispose of the firearm(s) listed on this form to the person
-         in Section,t.
34. Transferor's/Seller'sNamc (Pleose ptint)                        35. Transferor'yseller's Signature                        36. Transf€ror'Yselle/s Title                    i7.   Date l'ranslered


           NOTI(]ES, I\STRl (]TIONS,.\ND DEFINI'I'IONS
                                                                                                         FORMS 4473 FOR DENIED/CANCELLED TRANSFERS MUST BE RETAINED:
                                                                                                         Ifthe transfer ofa firearm is denied,/cancelled by NICS, or iffor any other reason the
Purpos. ofthe Formr The information          and certificalion on rhis iorm are designed                 transfer is not completed alter a NICS check is initiated, the Iicensee must retain the
so tbat a person licensed under    l8 U.S.C 923 may determine ifhe/she may                               ATF Form 4473 in his,fter records for at leasl 5 years Forms 4471 wlth respect to
Ia*{xlly sell or deliver a firearm to   the person identified in Seclion A, and 10 alert                 which a sale. delivery, or transfer did not take place shall be separately retarned in
the transf€ree/buyer   ofcerlain restrictions on the receipt and  possession of                          alphabetical Oy nane of trunsferee) ot .lrorologi.al (b, date oftransferce's
firearms The tra.nsferor/seller ola firearm musr determine rhe la$dllness ofthe
transaclion ard maintain proper records ofthe transaction Consequently. the
transferor/seller musl b€ familiar with the provisions of 8 U. S. C 92 -93 I and the
                                                             1                  1                        Ifthe transferor/seller orthe transferee/buyer drscovers that an ATF Form 4473 is
regulatrons in 27 CFR Parts 478 and 479 In determining the la*filness ofrhe sale                         incomplete or improperly completed aier the firearm has b€en traNferred, and the
or delivery ofa rifle or shotgun to a residenr ofanother Slate, the                                      tBrsferor/selle. orthe trarsferee/buyer wishes 10 correct the omission(s) or
lransferor/seller is presumedto know the applicable State laws and published                             erro(s), photocopy the inaccurate form and make any necessary additions or
ordrnances in both the transferor'ysellels Stale and the transferee's,/buyer's State.                    .evisions to lhe photocopy The transferor/seller should only make changes to
(See ATF Publtation 5300.5, State laws and Published Ordinonces.)
                                                                                                         Sections B and D. The transferee,/buyer should only make changes to Seclion A and
                                                                                                         C   Who€ver made lhe changes should initial and dare the changes The conected
Generally, ATF Form 4473 must be completed at the licensed business premrses                             pholocopy should be attached to the original Form 4473 and rehrn€d as part ofthe
wheD a firearm is transferred over-the-counter Federal law. 18 U.S C. 922(c),                            transferor's/sellels permanent records
allows a llcensed imF,orter, manufacturer. or dealer to seil a firearm to a
nor icens€e who does not app€ar in person at the licensee's business premis€s or y                       Erportetion   ofFir.rrms: The State o. Commerce Departments mav requrre a
iflhe transferee/buyer meets ce(ain requlemenrs Th€se requirements are set                               firearms exporter to obtain a license p.ior 10 exporl Warning: Any person who
forth in section 922(c). 27 CFR478.96(b)- and ATF Procedure 2013-2.                                      exports a firearm without proper authorizaaion may be fined nol more than
                                                                                                         S1,000.000 and./or imprisoned for not more than 20 years. See 22 U S.C 2778(c)
After the transfero./sel1er has compleled lhe firearms transaction, he/she must
make the completed, onSinal ATF Form 4471 fwrich includes *e Notices.
Generul lnstrucrion:, and Defnttions),       aJty srpponing documents, part ofhis/
her permanent records Such Forms 4473    ^rdmust be.etained for at least20 years and
                                                                                                         The tmnsfereo/buyer must personally €omplete S€ction A oflhis form and certily
alter thal penod may be submitted ro ATF Filing maybe chronological (b, /a&                              i6rid that the adwers are true, correct, and complete However, ifthe transferee/
of disposnion). alphabelical (by name of putchose.), ot nvfier|czl Qry transaction                       buyer is unable to read and./or wrrte, the ansuers /othet than the sigatute) -ll.ay be
seial nunber), as long as all ofthe transferor'VselleCs completed Forms 44?l are                         completed by another person, excluding the transltror/seller Two persons fol,c,,
filed rn lhe same manner                                                                                 than the transferor/selle) must then sign as witnesses to the transferee's,/buye/s
                                                                                                         answers and signaturdcertification in question l4




Page 3   of6                                                                                                                                                               A'lI      E Fom 4473 (5300 9)
                                Case 2:18-cv-04947-JS Document 13 Filed 03/08/19 Page 5 of 7
When the trarBferee/buyer of a firearm is a corporahon, company, assocratlon,               ACT[IAL TR{NSFf,REE/BUYER ofthe firearm                and musl ans\\'er "NO" to
partnership, orother such business enlity. an officer authorized to act on behalf           question I I a The licensee may not transfer lhe firearm to Mr. Jones However, if
ofthe business must complete Section A ofthe form with hiyher p€rsofial                     Mr. Brown buys the firearm with his own money to give lo Mr Black as a gift 6rrli
information, sign Section A, and attach a written statement, executed under                 no semice ot tangibte thing ofrdl e pro|ided by Mr. Blaclr, Mr. Brown is the actual
penalties ofp€4ury, slating: (A) the firearm is being acquired for the use ofand            transferee,/buyer ofthe flrearm and should answer "YES" to question I I a. However,
will be rhe property ofthat business entity: and (B) the name and address ofthat            the transferor/s€tler may noi lransfer a firearm to any person he/she knows or has
business entity.                                                                            reasonable cause to believe Is prohibited under I 8 U S C 922( g), (n) or ( x)
                                                                                            ExCEPTION: lfa person is picking up a reparred fiream(s) for anoth€r Person.
Queslion   l.  Ifthe transferee'Vbuyer's name in question 1 is illegible, tle               helshe is not required to answer I l.a. and may proceed to question ll.b
transferor/seller must print the transferee s/buyefs name above the name *ritlen by
the transteree,/buyer                                                                       Qrestion 11.b. - 12. Generally, 18 U.S.C 922(g) prohibrls the shipment,
                                                                                            transpo(ation, receipt. or possession in or affecting interslate commerce ofa firearm
Queslion 2. Currcnt Residence Address: A rural route (RR) may be accepted                   by one whor has been convicted ofa felony inany Federal, State or local court, or
provided the banslbree/buyer lives in a State or localiry where ir is considered a          any oiher crime, punjshable by imprisornnenl for a term exceeding one year flrir daer
legal resrdenc€ address County and Parish are one and tne same                              not incllt.lt *ote misdemeano6 punbhable b! irEritonrnen! of tvro !ea6 ot less) ,
                                                                                            is a fugitive from tustic€; is an unlawfl user of, or addicted 10, mariiuana or any
Ifth€ transferee/buy€r is a member ofthe Amed Forces on active dury, his,/he.               depressant, strmulan! or narcotic drug, or any other controlled subslance; has been
Stale of residence rs the State in which his,fter permanenr duty station is located.  lf    adtudicaled as a mental defective orhas been committed to a mental mstitution;has
the service member is acquiring a firearm in a Slate where his,/her permanent duty          been discharged liom the Anned Forces under dishonorable conditions: is subjectto
stalion ;s located, but resides in a different State, the transferee/buyer must lisl both   certain restrarning orders, convicled ofa misdemeanor crime ofdomestic violence
hisher permanent duty station address and hir/her residence address in response to          under Federal, State or Tribal law: has renounced hister U S citizenship; rs an alien
question 2. If the fansferee/buyer has two Slates ofresidence, the transferee/              illegally inth€ United States oran alien admrtted to the Unrled States under a
buyer should lrsl hrrher cLrnenr residence address rn response ro                           nonimmigrant visa Furthermore, section 922(n) prohibits the shipment,
quesrion 2 (e.9., if the tansfereelburer is purchasing a frearm while shting at             transportation, or receipt in or affecting inlerstate commerce ofa firea.m by one who
his/herueekend home in State X. he/she should list the ad&ess in State Xin                  is under indictment or information fora felony in any Federal. State or localcour! or
re$ponse to question 2)                                                                     any other crime, pmishable by imprisonment for a tern exceedlng one year An
                                                                                            informalion rs a formal accusalion ofa crime verified by a prosecutor
Questior 9. Unique Prrsonal Identification Number (UPIN): For transferees/
buyers approved to have information maintained about them in the FBI NICS                   A member of the Armed Forces must answer'yes" to 1 I b or I Lc if charged nith an
Volunlary Appeal Fale, NICS will provide them \iith a UPIN, u,hrch the transferee/          offense that was eithe. refened lo a General Court Martial. or al which the member
buyer should record in question 9 The licensee should provide rhe UPIN $hen                 \\'as convicied Discharged "under dishonorable condrnons" means separation llom
condu€trng background ch€cks tkough the NICS or the State POC                               the Armed Forces resulting from a dishonorable discharge or dismissal adjudged by a
                                                                                            General Cour't-Martial. That term does not lnclude any other discharge or separation
Question 10.a. and 10.b. Federdl regulations (27 CFR 478 I24(c)( I )) require               from the Armcd Forces
licensees to oblain the race ofthe transferee/buyer This information helps the FBI
and/or State POC make or nrle out polential malches during the background check             EXCEPTIONT A           person \\'ho has been convicted ofa felony, or any other cnme, for
process and can &ssist with criminal investigations. Pursuant to Office of                  which thejudge could have imprisoned the person for more ltran one year, or who has
Management and Bud8et (OMB), effective January I,2003, all Federal agencies                 been convicted ofa misdemeanor crime ofdomestic violence, is not prohibited from
requiflng colleclion of race and ethnicity informalion on administmtive forms and           purchasing, receiving. or possessing a fireanr rf (l) under the law ofthe lurisdiction
records. $ere required to collect this informatron in a stand.rd format (Se€ 62 FR          uhere the convrction occurred, the person has been pardoned. &e conviclion has been
58782) The standard OMB format consrsts oftwo categories for data on ethnicity:             expunged or set aside. or the person has had their c iyll tt9hts (the right to tote. sit on
"Hispanrc or Latino," and "Not Hispanic orLatino" and five categories for dala on           alury, a d hold public ofice, taken away and later restored, AND (2) the person is
mce: American lndian or Alaska Native, Asian. Black or Afiican Ame.ican,                    not prohibited by the law oftheJurisdiction where the conviction occurred from
Nalive Hawaiian or Other Pacific Islander, and While                                        recerving or possessing firearms Persons subject to thls exception, or who receive
                                                                                            rel ief from disabil ities under I 8 U S.C. 92 5(c ), should anss er " no' to the applicable
Ethnrcity refers to a person's heritage PeNons ofcuban, Mexican, Puerto Rican,
Soulh or Central American, or other Spanish culture or oflgin, regardless ofrace,
are considered Hispanrc or Latino.                                                          Question 11.d. Fugitive from Justice: Any person who has fled from any State to
                                                                                            avoid prosecution fora felony or amisdemeanor, or any person who leaves the State
Race - one or more   ofthe following responses must b€ selected: (l)American                to avoid giving lestimony in any criminal proceeding The lerm also includes any
lndran or Alaska Nativ€ - A person having origins in any of the oaginal peoples of          person who knows that mrsdemeanor or felony charges are p€nding against such
Nonh and South America (including Central America), and who maintains atribal               person and who leaves the S1a1e ofprosecutron.
allliation or community attachmen! (2) Asian - A person having origrns in any of
the original peoples of the Far East, Southeast Asia, or the Indran subcontrnent            Questiotr   ll.f.Adjudicat€d !s ! Mental Defectire: A determination by a court,
including. for example, CamMia, China,Indi4 Japan. Korea, Malaysia, Pakistan,               board, commission, or other la\flrl authonty rhat a person. as a result ofmarked
fie Phrlrppine Islands. 'mailand, and Vjetnam; (3) Black or Aiican American - A             subnormal intelligence, or mental rllness, incompetency, condition, or disease: (l)is
person havlng origins in any ofthe Black racial groups ofAfrica; (4) Native                 a danger to himselfor to others;or (2) lacks ihe mental capacity to contract or
Hawarian or Other Pacific Islander - A person having origins in any ofthe original          manage his ow, affairs. This lerm shall include ( I ) a finding of insaniry by a court
peoples of Hawaii, Guam, Samoa, or other Pacific Islandst and (5) While - A                 rn a criminal case; and (2) those persons found incompetenl 10 stand trral or found not
person having ongins in any ofth€ oflginal p€oples ofEurope, lie Middle East, or            guilty by reason oflack of mental responsibilrty
North Africa. Any other raceor ethnicity that does not fall within those indicated.
please select the closesl representation.                                                   Committed to a Ment l Institutioo: A formal commitment of a person to a menlal
                                                                                            institution by a cour! board. commissron, or olher lalvful authority The term
Queslion 11.e. Acruel Trrnsf€r../Buycr: For purposes ofthis form, a person is               includes a commitment to a mental institution rnvoluntarily The term includes
the actual transferee,/buyer ifhe/she is purchasing the firearm for him,fterselfor          commitme for mental defectiveness or menlal illness It also rncludes commitments
otheNrse acquirins Ihc firearm for him,ft€rself. fe. s.. rcdeenins thefreamllon             for other reasons, such as for drlg use The telm does not rnclude a person in a
pa n, refieinA il /ton consignment, frearm rafle uare,", . A person is also the             mental institution for observation or a voluntary admission !o a mental institution
actual transferee,tuyer ilhe/she is legitimately purchasing the firearrn as a bona
fide BiA for a third party Agift is notbonafide ifanotherperson offered o. gave             EXCEPTION. Underthe NICS Improvemenl Amendmenls Act of2007,                a person
the person completing lhjs form money, sewice(s), or ilem(s) ofvalue to acqurre             \lho  has b€en adjudicated as a m€ntal defective or commitred to a menlal institution
the firearm forh;m/her, or ifthe other person is prohrbited by law liom receivinS           in a State proceeding is not prohibiled by the adjudtcation or commitment      if
or possessing the firearm.

Actull TRA.NSFEREf,/buyer erlmples: Mr Smith asks Mr. Jones to purchase
a firearm for Mr Smith (vho a' or may nat be prchibited). Mr Smith gives Mr
Jones lhe money for the firearm. Mr Jones is NOT THE
Page 4   of6                                                                                                                                                 ATF E-Fon! 4,173 (5300.9)
        9t0z r.qor.o        psr{.u
(6 oo!r) €1rt                3 r-Lv                                                                                                                                                              9Jo    S o8?d
                   ""ot
                                                   9r 8ur^Eq uorlszluE8ro lBuorteurolur
        uB   ol uorssrlu s;ueluule^oc 0q1ro lusruLur^oc solEs pa)run oql ot palrparcJe                                      ledourd .\.r $r^\ ss.ursnq ro epE.rl Jo esmo. lEF8ar e sp suuEerU ur Surpap
        sr oq^\ lualuura^oE u8r.roJ 3Jo araelurslr&r FrcuJo uE sr (t) :srlels p.nun                                         ol roqEl puE 'uorlueue eluq selo^cp.qs/aqJr sux?rlu ur SurlEapJo sseursnq
          3qt Jo pramg Isuronv cq1 tLIo+ uortrqrqord oql ruo.rJ ro^r!^\ e pr^r33.r sErl                                 eqt ur prB"Sua sr uosrsd     esuerrl! lnoqll{\ sruJearlj ur Surpop]o ssoursnq aql
                                                                                                                                                       V
    (t) :sasodrnd Suuods ro Suuunq In$?l roJ selqs polrun oql ol poUrlupe sB \ (Z)                                     ur aB?3ue ol uosrad e roJ lru^!€Fn sr r'(l)(?)ZZ6 J S n St r.pun .H uogsrno
lp     dxoun pue prle^ sr q.rq^r 'srrEJV uErpuUo n"am8 eql trq pzuSorar {lpropel
    rqrn uPrpul       LrE   ro ruruurrloS lerol         ro   :lels   e   'lu.uJrx)\oD terrp)l .qt iq      prnssr                          IuElq ual eq pFoqs uoDssnb sr$ uaql lPuowu 's o ro uazqrc
      ,{lru^{el lruuodroosuecrl 3uqunqeJo uorss.ssod ur sr (t) :u.rF.qrJr uri'€rg                                          snEaleno,{JI ^o3dqc^!1,{\      urorJ pour4qo eq uec uoqeuxoJur leuourppy
     E Sulssassod ro '8ul^reoer 'Surseqcrnd uro{ pltrqrqod tou sr Esr^ lu!€rufluruou
                                                                                                                                                    ipro5ed onued6(yle^DV l(#SIJSn ro
                                                                                                                     1#t6D V/6/ ruroj ro 'i6t uuol                                         #UV) plg:)
        E.Dpun sorqs petrun eqlol po$rupeuerlpL\y' :trollBtuournroo elqaldorry                                       uoq?zuo!0nv lu.ur(oldurA ro preJ luaprs.U le33t nueunsop rirllnras pu"leuroH
           pu8 uorrrqlqo.rd u.rrv ruEl'rruur!uoN ,qr or suorrd.r{'r'81 uorrsrno                                            Jo
                                                                                                                          luouuedac 's'n 8ur^\olloJ rqt uo PunoJ eq ,{eur srsqumu uorssrurpe pu? uorlc
                                                                                                                         penssr's r1 :requnN rorsflrupvro raqEnN uallY p.nsslis1l'€l uoqseno
                                  ssarPpP erueprsar lualmr pus aueu s/3,ftq^,oeDJsuP4
            aql suretuo.lr pspr^ord lro44ueun.op Ptuouialddns s! posll eq xlur arrsqe./i\                                ,81 uorNenb repun uouErueuncop leuortrppe eqrlrluqns olpennbar lou ar? pue
   lu.ruue^o8 E luo{ luounrop rruo4rele prlE^ V ssa.rppe ecueprs.r srq Bur^{oqs                                      uoqsonb slql o1,,ou,, ro^!su!,{?u slueuarrnber ssr^ uo{ uroqlSulduaxa ashu.qlo
x alzls lu']o!.! (tuaunroP rn, , i, ,1rt1t luaurnrop panssr-tueuura^o8 roqpu? prr? A                                    suorlelnSer olro uErSord re^r"tA EsrA aqlraqrre ol lu?nsrnd seprs polrun aql ol
 .lgls {q p.nssr qdzSaro qd puD t14q lo a@p auou n{ 3fl.no{s, esuar I s/e^up                                         peuLUpE,{llpSel suarlE pu? suarp luaprsa.r lu.ueuu.d .81 uorlsanb lpun pannba.r
    ? apr^ord {sur oq 'X otels ur mSpusq e Inq ol Sur&t sr pue ecuaprserJo sepls                                            uorl4usumop lEuorlrpp? e$ apr^ord pue uoqslnb srqt 01 ,,sa.{,, raMsu? lmur
      o^U seq ro{nq/.o.rolsu?q aW Jr 'ald rrExe roC paluasard uor}DcIrUaprJo ed,&                                     suarlE esoql sre)go,^\ uBraroJ,tmodual ur4-r3c pu! 'p?orq? aruaprsai e urEurEru
pus &Doqlne Surnssr eql qth\ ' q 8t uor$anb ur poplocar.q pFoqs uorlelueun.op                                            oq^\ sslels petrun 3q] ur BUL{pqs suosr.d 'ens?old ,o ssaursnq roJ
  pluouolddns srqf sserpp? arueprsol s,ra,{ncvs,o$aJsu?I oql Sur,\\oqs lueumaop                                                                                                              ^luproduole
                                                                                                                         solqs pelrun .ql Surrrsr^ suosr.d 'sreqto BuourE 'sepnlrur ?sI^ luaSrurunuou
        prnssr-lueuur^o3 'pr I?^ .l.qloue .{q pslueurelddns aq {eu ra,{nqPU.Jsue4                                    Dpun s4els polruo eql ol pruup? uorl? uv :srqrts uolrBrirEEl'p'zl uopsano
          Jo qurqlo eleP puE 'qds 6opqd 'au?u ,qt SuuEeq luruncop uoq?rlJruepr
     otoqd p.nssr-Uoruur.^o8 prp^ pernbor aql .\"l oqlJo slueuarrnbor luaunrop                                                                 'l I I Ol r,Otrr re \su? pFoqs uo[dacxa slql ol lialqns suoslad
      uoqecl]rluapl aql,gsqDs ol suaunaop panssr'luouila^o3 prle,{Jo uoq?urquoc                                       pul funle ol rqBu o{ dn a^p8 ro'trmtE trq per4 sE^\',tnlE ol pollquo se^\ uosrod
           e ldacas &u srosuaarl :uopal[rurnroc laloaurelddns 'q'81 uoosinO                                             aqrJr (a) ro .re,t{lPl p ol lqBu eqt dn a^e8 ro.ro,(,rel p ,(q paluosrdor sem uo$ed
                                                                                                                         aql ( I ) rssolun pelrqrqord lou sr osp olurlor^ ,eseuop Jo .ruur roupeuepsru
                                         ,(auaprsai qsrlqslss ol srapro SJd rruollaole ldaJj? {sul                                                                                                           "
                                                                                                                     Jo pelrr^uor uerq sBq oq^\ uosad Y (zt - q II ol uondasxg 22s) sarued peug.p
    saesuarr'l        ? 8   I uorlsenb    01 osuodsar ur pelProl sr uoltPls Irnp pauPured rewsq                               eqtJo auo,(q poururuo. st aer.JJo aqr !'(fu41Dq puD nDssD 3 a) Dodee^\
    oraq./!\ Bur^\oqs srepro IErsl]to pue           pre. uoq?cgquapr &slrtrul s,re,{nq ,e'ieJsu"rl                   ,lppep pJo esn peuaperr{l oqlro o.ro] Iecrs,(qdJo esn potduauero asn .ql luorurlo
                  3r{l   lsrt pFoqs rafias/orelsu?.r1 3r{1
                                                           raiels raqrouE urog esusrrt s/e^up E                               uP se o^?q P{t srouPouroPsrur lP sePnpur uu4 aql 'uucr^ ,qlJo uerprenS
 seq eqs/5q       nq 'Peprol         sr uouPE ,onp luruElurad  rrqFrq 5r3q^\ erEls 5r.l1ur uu"erg                              ro lua.rpd'asnods p ot patuntrs trpplruns uosed s Xq ro terp.ren8.lo 'lua.}?d
E   Buurnb.e &np o^[.e uo               s.,olpeuliv oqlJo €ql(l5ul ? sr i.,{n(yoaqsu?rl or{lJI                             '.snods D s" urpr^ aql qll^t p.lrqeqor sEq ro'qll^\ SurptrqEqor sr orl^l uosrad
                                                                                                                         e ,4q 'uoruruo. ur plq. e s.lerls uq.r^ aql luoq.l!1 qll,ll uosrod p,{q 'urpr^ oqtlo
             'uoDPlUaUnCOC p]uourolddns q                         UOrtSOnb.rOJ SuortCru$ul         eOS PePr^Ord        u?rplen8 ro luered 'esnods rruuoJ ro luornc s {q palruruoc 'uod?a \ Ilppep ?Jo
                                                             8l
                                                                                                                     asn                     !r3.roJ
     eq ,fuu sluauncop              FnssrJuouue^o3lo uoBelnq(uor                  V    splPc eqr uo u \oqs sr             Fuateeql eq1 ro            Ie s,{qd Jo asn Poduo$E ro osn eln luoruolo ue s? 'seq
    qduSopqd io 'qlrqJo ,lBp 'ssa+pp ou osn?req elqBldeir? tou                               erp   spl?. &rm]3s      p(I?          Pqr.q ro 'elels jerrpal lepm rouPeuaPs[u ? sr l?ql esrraigo l?qq io 't?col
             elqeld.cJe                                                                                    LP   ro          ^\el
Pr.os                         sr   esursrl eJo acsld ur alPrs ? ,(q panssr prEr uoqPrlJquepr                               '5145'prapal      v   :arurlor^ rpsruroo Jo iurtr] rooiorutpsll l .!.II oousrno
    asua l sir.^rrp v r0-1rqJo slPp pue'ss.rppe srueprsor'aurBu s/r,(nq,6,eoroJsuP4
         oql sureluoa leql ]allas/joloJsu€l} eql ol luruncop uoqeigquopr olorld panssr                                                               'uouod ow qlr^\ polqrq?qor s?q m sel4rqsqos oq.^\
     -lueuuo^o8 prle^p epr^ord tsnt[ r3,{nq/roroJsu?4 eql reftqe3rqsu?ll eqlJo                                            Pnpr^rpur u? ro 'uo$od aqrJo plqr ?Jo uelPd aql 'uo$od arT]lo esnods rouxoj
    a3? pu? 'aJuaprsarJo   olsld ', trluepr o$ qsllqqsa rsnu ,ssueJrl eql'ersuerrIuou ?                               ro omods e{l:sr uo$3d ?Jo .r.r$?d rE(Ilnu,, uV funfur tr|poq 5sns, ot pepodxe
 oluusorgeD^rloprolles,{Puraesua.rlPeroJag:uollsrurlrrpl'?'8Isorts.no                                                       .q,{lqsuoser plno^\ Ero plqc]o rouEed oleuqur qrns lsurEBe o.roj lErrs,{qd
                                                                                                                        Jo asn p.u.lBorql ro'asn poldurau? 'esn rqt slrqrqord x0r.rldx. suu4 slr trq (rr) ro
      'trtrunuluoa oqlul srurp gJo esn Suruods reqlo ro'osn i^quoduoa'uoqrellot                                        :plrqc ro r.u!?d 4?urtur qcnsJo &oj?s ls.rsAqd oW ot lparqt elqrporc B sluas.rdar
    e!0 ol palo^ap suourunJ srosuods lDql uoqerross€ ro uorleauPSro u? ro 'suu?arg                                     uosrod qrns l?e Surpulj e sopntsur (0(J) pue:ptrqsro rouued eW ol,&n[ur
    JO esn Buruods r3r{lo lo'esn 3^uqoduoJ 'uoDaolloc oql ol Pap^oP 'uortg'zr u?3ro
                                                                                                                                                                                                    ^[poq
                                                                                                                     Jo real elqsuosPer u reuuEd oleurgur uE areld plno \ lEr{l lcnpuo. re$o ur BurBESua
               Ieaol     ro'slsls 'lguortPu {u? {q perosuods uoqrunJ                  e sr   lm^a ro        un8              .lo uosFd lo Duued oleurlu qcnsJo plqr lo Duued eleurqur u9 Surualsorql
                                                                                                      ^loqs
e 'o0   t   8an   ulJ       az ur Peugep       sv :rrr^!      ro   ,lAoqs   rnc 3u!,qlsro         r r uogsrno          ro 'Surllsls 'Sursse&q uorJ uos.red q.ns surerlsoi (g) 'ur apdrcru?d ol,qrunuoildo
                                                                                                                               u" pEq pu" Jo a lou IEntr" F^rerar uos.d 3$ qsrq^{ Suueoq e r3u? penssr
                                                                   (y)(rXB)ez6 uorrr!S                                      sem    (V) :leq1repo
                                                                                                                                              unoc e oll.e qns suo$ed,{q pa^rocar ro ol plos rq lou ftur
     .ropun lsre^lo^ar ro slotsrd,, tou orE ,{aql erus 'sunSloqs duB loNrd ro 'suuselu                                 suxsarq'zz6         Isn8trepun       :srepro 8oE!"Jtseu    8u!,ql"no 'q'II ooltsano
         true]o sra^lacer ro saur?g roJ prrnber lou ere suuoJ soles aldrFur |gql elou
 'oslv 'ac?ld e{el ol sr rsJsue4 aql srlM ,l4s .q}Jo lu.Prsar e lou sI oq^\ ouotrLIE                                                                                                       asrrsnt   rrqlllNJo
  ol porrejsueq aq sur?3lq aseQ uBc rou 'l zJo e?P aql rapun 5uo,fus ol palaJsuel                                      epoJ uroJrun eql repun ro osec Pulruuc /ftre ur'pq Puels oluapduocur PmoJ
        aq louu?l I r'5ulr ro un8loqs e ugqt reqto ulrPeru,, I sr 'rm8 3uol9 olur ap?ul                               ro',{Ilqrsuodser pluaurJo )ic?l uo poseq ro',{l[rEsurJo uosEer,{q &In3lou oq 01
  eq,{luo ue5l?ql auo oPnlcur ol'ullelrg E roj rr^r!a5lro ouie{ e aculs lzJos8e                                        pepclpnlpe se \ oq./t\ uoeod,{uD or,{lddp ros saop tr]ua3? ro luoulu€d.p leraprl
    arf ropun uosJad iu? ot auuro m8loqs P ueql Dqlo uu?aiu              llas ol aosuasll                                 e trq lueulr(uruor ro uouprrpnlpp ue ol uoDdecxt srqf JIIuopsanbot,,ou,,
       eroJ lnJ:\lElun rr se)iEru (t)(0zz6 uonc.s'(gxtxe)tz6 uorlres   ^ug ees sureoru                                 ra,nsus plnoqs suolldorx,         r^oqB rqtJo ioo ulql+r llBJ oq,lA suosrJd urPford
r.q1o,{up se suoqqrurlvlD olues eql ol tcolqns pu"'uourug.p f,q,,suueeru,, IIqs                                             sotrlrqesrp   uloglorl:l qtpeq P'tuau   prgrtPnb ? ol luensmd fuua8? Suqrurtuol
 3r? sla^recor pr& sau.rE{ 'r5^5 \oH Lm3 Suol io unSpu?q s lou le^Ia3al lo 3uIB.+ e                                               /BurprrpntpD oqr   uo{Jarleipotrr€rB se^{ uosrad eqt (a):apoJ sepls p.rrun
  lltts st tt'(un8rcqs ro all:!1) un8 Suol E our epeu eq ,(luo Lrer le^tacor ro euEg ?JI                                        '81 altqJo (')(3)ZZ6 uorlres qlL( luolsrsuor 5^rlraJap IEruau ? s? p5le.Ipnlpe
                                                                                                                                    ueeq rcu s?q uosrad oql prrE          I!:r\el r.qp ro'uolssrulluo. 'u€oq
                                                   sie3u.lls SurPnlru'srujE.ru (YJN)                                  'unor   ! ,(q 3uueaq ? roJ.&runuoddo "luoqmz
                                                                                                                                                             w lnoqlh\ '&r lqesrp lo SuIpulJ l"rrpotu E uo
    lrv     srullan{ lDuorteN ro 1l.qs unaoqs e Isdxe rcql du3 lotsrde Bur^eq suuetrg                                  ,{trlos pas?q sr',{le^rl3ods5r luotuluuroc ro uoqprrpnfpB rqr (p)ro lu.urlruturor
            se qcns'(sun8pqs ro souu) sunB Buol rou sm8puEq reqlrau 5l€ leql suuee4                                             Irorlmrpnlpe l?rlrur oql lo srseq oql sE po^r.s leql uorlrpuoc qllEeq Isluetu
    r.qlo    pu? srr^rerai 'seue-u ol sreJar            ,,roqlo,,    :(s)urr.ru     Jo   .dfl 9l uolrsero                 oql Luo{ raJJns re8uol ou ol,{cua8P 3r{1,{q punoJ sea uosrad o$ (r) :tr3ua6E eql
                                                                                                                     ,{q Euuolruoru .ro 'uorsr^radns luIr4e..rl fuo}upueur IJp uorJ pa8rEqrsrp ro p.s?el.r
                                                    I   uorlJrs                                                        ,qfU u.oq s€q uosrad aql (q):,{rue;e 8ur}lrururoc?Euqp pnlpE eql {q p.Sundr€ ro
                                                                                                                     oprss-Fs s?^{ lueulruuoa ro uoqe.rpn[pE suosDd aql (e) raqlro]I lueu4rlurrlor ro
      suleulJ                           lsuosld rawsrqJo           uPd ro lt? slles oq.^{ ro '{qqoq ? roJ ro           uoriEcrpntpe ,ql,{q polrqrqord lou sr lu,luuro^oc Ierspsl Jo .{3ue3e ro tu.uuedop
                  Jo uoqrolloc
                                                                                                                          p Iq uorlntr$ur IEtueur e ol p.uluuror ro e^IpaJsp lelusur ? s? pele.rpn[pEuaeq
    uorlrellor lPuos.d ?Jo luaure.u€que eql roJ suuealg Jo sasEqrmd lo'stBuPqsx?
    'sePs leuorsE.ro se)Pur {luo oq$ uosrrd eJo palnbal pu sl tsueut      suu?arg                    v               sBq   oqa uosrad ? 'oslv rlPrSord ssDrlqrsrp uro{Jerlar qllestl I4uour Surtrpnb e
                                                        pu? pooqtle^rlJo e^tlcalqo                                    ol rrEnsind 3t?ls SulurultuorEulElrpntpe aqr,{qlsrlai prluEl8 uaaq snq uosred eql
       Jo ePsar puE os?q nd a^lrrr.dar sql qSnor{ lgord
                                           Case 2:18-cv-04947-JS Document 13 Filed 03/08/19 Page 6 of 7
       9t0z raqoFo    prr\:x
(6 oo€E) €rnr   uoJ-:t     llv                                                                                                                                                                         9.Io 9 eSsd
                                                           p$nssE lou sr ,qrpqusPguoJ roqunu
          lorluoc 8r,{o prP^ ,(lluelnr            e s,(lldsrP lr ssalun uoqeurroJurJo uoD..llor E
 'o1   puodsl ol perrnber lou       sr   uosiid   e pu? losuods ro pnpuor lou ,(pu.r riruoSe uV
                                                                                                                                                                                   uoqelu3lunrop qJns apr^ord
             9ZZ0Z JC toEurqselr^'!sa^rsotdx3 pue suue.rr{'ocrsqot'loqo.tv                                 ol slre] oq.\\ re,{nq/oe$Jsu?n IUE ol pexeJsuErl aq lou lsnu ureatu v Ift 91,
    Jo neo.m8 uets uoqeurprooJ -LI 'le.lJJo lueurS?u?w qodeu ol prpellp oq                                      XIJ /Z ,(q pernber uorletuaurnrop .ql urqqo lsnu aasuarrl aql 'suoqdecxe
  pFoqs 1r Sur.nFr roJ suoqsaSBns pue e&u4se urprnq srqlJo       eql lnoqp                                    eseqlJo ouo roJ s.grlenb i.Jsrr9.! eqtJI alqe.rlr?rdur sr slu.urarnbei {rerlr
   slusuuroJ seruPlsun.rrr lenp'^rpur uo 3urpu.d3p !.deelprocer   ^.em.rp
                                                                      ro luepuodser                          s:rtN lrll r{tl{\ 3.rr€rtdruo. esns.aq duaxe s? Jfv,{q Fuurrr srsJsuEa (3) ro
     l]d $tnurur 0t sr uorlr!llo3 srqr qlrr\ p4lrcossp uaprnq a8Era^e psleulFo e{L                      luarr rnbar Faq. S)tN ar{t ol r^rpurolp prt?^ e sp JfV ,{q pazruSorar uroq sEq
                                                                                                          rruad 5ql pup uup.rrj E ,turE. ro 'rrnbJe 'ssrssod ol r3{nqeaDJsuerl oqt s\\olle
                                                                                     tz6     P$e zz6     Eql esu.rl ro lruuad E qlrt\ essuerrl a$ patuaserd sEq ratrnq/e.raJsuHl aql el:q,{l
 J S n 8l ,(q p.rnb.r sr pue sr.suJo lfy,{q uoqiodsur ol polqns sr uot}euuoJur                              sroJsupl (q) :ssecod p^ordde VIN 3rll Suunp )t3'rp punorS)irpq e euo8rapun
eql '^\31 l?lop.J rspm slulgaru ssrssod pu? a^rac.l ot ooroJsu?4 oqt Jo ,{lrtrqrBrts                     seq oq.,r Pnpr^lpur ue ol suu?erg l3v slurperrc leuorl?NJo ueJsusll (e) :opnl.ur
       oql ouruu.l?p ol sr uo0?u.uoJur eqlJo oso&nd                  oql
                                                              s66l Jo lcv uonrnped                     eseql IIIaeuaC (p)Zot 8/n XtJ aZ q suorlderxa lqrJo ,tu" roJ srlJrpnb r.Jsue!
                                                                                                              sqlJr prrnbar lou             sr                                             .tZ puB
       Iro^1]ed?d aql qll^1 ocupp.rorrE ur sr urroj snll uo perrnbor uoqpuuoJur a{I                                                              lrer{r SJIN V :soo$drrrg         SIIN             0Z soousano
                                 .r!lo\ l)Y   uogJnpr)t IJoruJdRd                                                                                                                          \w1D21lli   Suualsuo4
                                                                                                             uo po\2d 3u!t1o$ D aroda! tou aol a].,$ elep ICr{ u? opr^ord lou trBu sole}S
                                                             (€OOz'rz &enuEr                                  pioPoc ropun peleJsue! aq 1I3. (s)uu?org e$ uoqr\ slcouar pue s^?p ssoursnq
      '8SSt9t UJ 89) uols.{S sp.ro..U }uauesroJuS ,{jo]BFBeX '800-lJv/acqsnl                           "^\el
                                                                                                       € aw s.lelncP.lEw er?p (tcr{) uoqEurojul uoqrsodsro SurssrN ? .pr^ord IIm osle
 J]DoN sprosed Jo ureN{s e5s uxoJ srqlJo sesn auqnor .ql Ioq? uorl€uuoJur roJ                           s3t1{'esuodsar //Prr4rp., e sepr^oid sJtNJl ( s,{ep sseursnq t el?tnrte3 o1^{oqJo
                                                                                                          olduexa ue ioj (?)ZOI 8/, UIJ tZ aes)            uorrelor^ ur oq plno^,\ uus.rrj aW
                            rluuapr s,ra,{nqr6,eerelsu?$ eql                      oq .{eur   roqunu                                                 ^{ElJo
                                                                  {ua^ ol p.s-n                        Jo uorssassod ro ldra.er sira{nq/s,aaqsrl!! aql le!0 rellss/orqsu?n eql pesr^p? lou
  .qI     ',teunlo^ sr rrqumu Auncos IEI]oS s,pnpr^rpur eqlJo amsol.src uleorU                           s?q al?ls eql io SJIN'r.Jsue4 a$ aroJaq 'Pu? posdela a^?q s,{eP ss.ursnq I ssallm
         EJo roJsuPrl Jqr roJ ,tolepusur sr rr,{nq/r)r{supn rqr {q uortEruoJur srrltJo                 ureerj orn SuluoJsrl?! uro{ pelrqrqord sr rsltosloroJsual oql 'osuodsel ,,par{r/2/r e
  ernsolrs'C (B)tZ6 J       S n 8l rapun pozuoq$e sr uoq?uuoJur srqllo uorlslrcrlos                    sopr^ord SJINJI ra,{n(Veoro]sue4 oql ol uueorU aq} Buu.Jsu?I uro{ polrqqord sr
                                                                                                        Jo llavroreJsue4 eE '3suods.! ,p2uap,, )o ,pa aruDt, B sapho.rd SJINJI Faro.d
                                     uoqeuroJUl       rry irs.rtrd                                            {eur uoq,?sue!] .rl 'esuods.l ,paarord,,e sept^ud SIINJI sasuodsar SJIN
                pallo.u?c ro'potrel.p'peruep se^\ I rsnheq p*rord lou prp rajsue!                                               'peJnber sr roqunu uoltilpsup4 e 'pouad &p ssaursnq aalql
     r$ ueq.{\ soqua c?v SurPuods.lo. ou eq Isur .r.qt f,q \ pue 'sreJsuel,{u"d                            eql urqlr^ poloJsu?! sr urJga.r[ eJr'ra^a,\\oH sl?Iuep roJ roqunu uori*su?!
    ote^ud qll^1 puodsexm spror.r uortcesu"4 q.rq^r Suquoum.op,{q aosuocrloql                                 e apr^ord lou ,{eul s.lels       esuodsai s,o14s oql ol spuodsoilo.leql xoq
                                                                                                                                                         .uos
lsrss? IILr sr{L l-ttoz ompoco.rd Jfy qrl^\.crEplocJe ur sPnpr^rpur p3suasrtlm                           aqr r{.aqr Plnoqs easuecrlaql 'sasei qcns uL, Patu?p,,10,,'pa fiuD,,,,pa[Dpp,,
          op^ud uea,Neq uue.ru ?Jo raJslr?-! ro ePs 5ql BurlslrlrrpJ sr .esu3.rl eL0                         ,pa         ord,, upt$ )atfto strrot esn &ur          sl3.rl. SJIN   roJ lrETuor Jo sluiod sE   8rq.s
 Jr'lt    uoQsanb ur,,leJsue{,qJed a}?^ud,, elu/t\ ro'roq srql lceqJ ze uo0sroo                               solsls :oto\: e 6t uorFonb ur uoq?uroJur srql prolor lsnr! oqs/eq 'pe!.Jsu?I
                                                                                                               uoaq seq urs.r[ erll rege alsls eqtrc s)lN roog osuodsu E s5^rarar aesuocrl
                                                        sseursnq tanpuoc ot    fussereu spurj   eqs    oqlJl €ai,             ul]oc   tfv    oql or     Jod .ms     aql rc SJIN {q panss e}p.gruor unuo^o
  /aq uoDpu-uoJur ,{uE       Burpror       ur asn s,eesuairl eqt rot sr ua}r   srqJ lt   uoDseno                    eqt qreu? 'Pepr^od}'Pue xoq npoumue^o,, .LIl 1..q, oslP lsnu eesuesrl
                                                                                                              er{lral?p aql Suu4ue puE rpoerordi alpEurlcoqc ol uorlppe ur pounle^o rrtEl
                                                                                              'Icoql         puP pelurP s9^\ uoqJPsu?rl aL{lJI strsP ssoursnq I urqlhl pspr^ord seA\ ssuodssr
   SJt{.[{au E o&epun pue tar} urol JLV ^\ru e eletdu.ror }snu uloj ar{l pa}Ep                                  ou l?qlro'elels e$ ro s)lN xq Popr^od ralelasuodsd true p'6t uoussnb
      pue peL6rs seq rollasAoqs@! eql rale suu?ar! l€uorlppe annbre ol saqsh\                          ur proc.r $nu sesuocr I aql 'uue.rg e(Il Suuqsuer oJsq (sFsuodsor ruanbosqns
oq^\ ro,(nqr/eeraJsuert   'lr pelsp pug pou8rs sPq .rolles/.io.reJsue4 or0 raug uuoJ eqt
                            v                                                                                  ,{ue sa^roro.r oesuocr I aqt J | -Ort p slqt ap!.rord tou tbtu rrlrtg suogr?su?I]
  ol psppp eq lou {eu re(nqr€sreJsu?4 sures oql ,{q s3s?qrmd suraru puoqrppv                                 p!{El.p rol sapr^ord SJIN lEql r 6t ur (alEp (tdt^l) uoq?uuoJul uoqrsodsrO
                                                                                                       3urss!r{ aql se u.,\\ou)l osp) ro,(nqTo.raJsup.q eql ol porr3Jsuer eq Feu suuEerg oql
                      (,uodpe^\ l]qlo Iup,, ro err^ep e^rFn-asep 'euu pala.rsq-t-ioqs                    si"p       eq1 prosar ,tEur
                                                                                                                                e3suerl 3qI elqs el{t ro S)tN Xq prpr^od osuodser (lsl0)
       'mStoqs p!leu?q-uoqs .ra.urls -unSourqc?ur) surrp.rU V$lro (uu?.rg dL6                                Frlur eql        pu? ).qumu uorl.esuel /arrrsro, s)lN 3qr 1r4uo3jo rlep aq1 'c                     6l
                                                                                                               -   '?
Iolsrd) ll.qs un8loqs e Isdx. teql dug loNrd ? 8ur^eq suue g se q.ns (sunStoqs ro                                       6l   uorDonb ur procu $nur aasuacrl aql 'palf,eluor sr SJIN lgql aruq e$                lv
  seuu) sunS Suol rou sungpueq raqlrou ors Er! sureerlJ reqlo pup ours{ 'ra^recor
'un8loqs'oUD're^lo^or'lotsrd ot petrulrt lou orB lnq repnlJu! sur8eruJo srdf,I                                                queuoirnbor lceqc prmorSlcEq leropal oqt qI^\ perldruoc s?q
                                                                                                       rellosloreJsuPl aqtJl ua^a',/r{?l rql solelor^ ux?eru e Surssassod roSurArocri uro!
                 urol
              tzti           srql ol peqre]l? 3q $nu q3rq^l kdedJo te.qs .plldes
                             flv                                                                       palrqqord sr a^arlaq ol esnEr alqeuosPar sEq ro sr\\oq oqs/aq uosrJ truP o1 urrD5rg
  e uo suxEorlJ leuoorpP? eqt roJ prPr^ord 3q $nur'82-rz suorls.nb'c uorlcas ,{q                             s srslsu?n oq.,\{ uosred truv :cMNuyAt r ro 'q ? 8I suorF.nb              p3rrnb..l
  pumber uoo?nuoJur    3q1 'uorlcusuell e ur pe^lo^ur ar? surJgorg mol uPql ?roLuJI                     uoqeluaunrop oLJl opr^ord louue. r..{nq/3ae]suel lql ro :'z'p'zl uoqsanb    ^q ol i,ou,,
                                                                                                           polo.^{su! pue ' I p zl uortsanb or ,,s3,{,, Pera^\suB seq re,hq/ea.DJsuHi ar{r 1 r zl
                   ,, suoN! ro rv/N,L '(raqunN I"uas oN) ,,NSN!, qllM 9z uoNonb                          - q zl ro r I I - q ur uoqsenb.{ue ol ,,setr,, sr5 \sus re,{nq/eeiajsuEr aql:" I I
                                                                                                                                       ll
    rar\\sup,{"u noI :(896t-erd e r) requmu pu.s 3 qlr^\ pa)l.Isur lou ,{[e3ol sr 1?ql                 uoqsenb ol !ou! sra^lsug E,tnq/aoroJsusrl oq1 Jr SurPnlcur 'ruleorlJ E Sulssassod ro
urr?rJg E ,rrnb5? no,{ pFoqs 'requrnu leuas e qll'!\ prlreur aq llu pFoqs sessuosrl                      8ur^rrcr uo{ pelrqqord                    sr   relnq/rareJsuq aql lpr.ll a^erleq ol.sn?J alqEuossar
sullpru ler.p.l .{q 8961 leg? ParnlrqnuPul srur?3ju uoBPuuo]ur (s)uue.rg eql                                  sr        aqlJr uon]?suE-q rql dols          $nu pu, sJlN l.eluo.IoN plnoqs ..su.cri oql
qll^l peplduo.       a<l
                    lmur s).olq ,saql :ooBdurs.o (s)tllr"erld 8z-iz uollsrno
                                                                                                                                                                    Neuue^oD IPr.paJ        0q1roJ   q]3qr sJIN
                                              (| uorlJrs                                                     l.npuo. ol (,sJOd ro,) l.pluoc-Jo-sturod s? p3]"u8rsop sorcueSe rlels opnl.ul
                                                                                                            SJIN 01 s]aeluo5 'LuroJ sullJo sosodlnd ro{ uugoru ? 8ur^re3er ro Surssessod
                                                 'leJsuell                                                        LUo! r\pl ,{q p5lqrqord sr reseqcrnd aw teql uort€uuoJur .fu? spug uelsIs
                                                           Jo ault oqi l! ratrnq?uejsu?rl
       aQ Io uorlprrjrluepr otorid .ql )i.rqc ursSe tsnu easuarll eql 'v uollc.s pot6ls                     eql raqlrq\\ rrsur.rt .qr asr^pe llL\\ sJIN (sJIN) uraFIs )]]qJ punorSlre8
        re,ftq/..r.Jsuerl aql 19qr alpp aql uorj ,{Bp tueroJrp € uo eceld srlq rajsuE!                              Ieu'orr:) luslsul lEuorleN eql lrPluor lsru tsnur r.P.p.ro r ru.qnu?ur
  sqlJI :oolt8rgltr.Jru      puB I3o luoro.lJlo s tro r.JsusrI tz pu3 zz suollsono                            'rauodrur pesurirl? ilosrrd p.suacrlun LE ol urearq {u! Surr.lllsuer] ol roud
                                                                                                        leql sorrnber (1)zz6 I s n 8 t :s)IJsHl oNllou9xJva slIN 6I uollsino
                                              ,) uo!t.rs
                                                                                                                                                                'ssaursnq   lueuesrojue^\el lerrlllo uo      s3l€1s
 uuoJ DJsuErl ylN p5^orddP aqr uo p3lsrl 5le ssotord uousrllddE vlN rqr Sulmp                                patrun,ql Suuetu. lururura^o8 t€Ieroj {lpurr! sJo rrrlJo lueureuoJu.
                                                                                                                                                                                        ^{"1
                                                        'uuEerg eql ,^r...r llh{                         L6reroJ ? sr (1) ro :olelslo lururupdac aqr {q pepu8rsrp os uaeq seq oqA\ rolrsr^
    Icaq. punorSlreq e ouoBropun e^Eq oq.4\ sPnpr^rpul
  oqA\ pnpr^rpur ?qt uo ssa.ord lP^orddB vlN aqllo u?d sra palrnpuo, se.^\ Iroqc                           u8raroJ paqsrn8uqsrp B.1o ]uaurule^o8 ugr.roJ eJo lerclJ]o up sr (9) :perporisE
    plmol3lceq ou pup'uoq?ro&oc P se qrns trlqut l?Bol9 ol lo lsnll e ot loJsue.q                                  sr uorP     leql qcq      \ol,tluno,
                                                                                                                                             iaqloue urol ro o1oFol u3 sl oq,t\ lueurue^oB
       roJ pe^ordde uoaq szq u&arlj vlN uPJr polrnpuoc aq NnIr {.5q. sllN Y                                        u8reroJ eJo e^qetuas.rd.r              prculo   ue sI (S) :solels   pollun   3qt ur srouDnbpEeq
                                      Case 2:18-cv-04947-JS Document 13 Filed 03/08/19 Page 7 of 7
